By the COURT.
This court is of opinion that the court below had full power, on the evidence before it, to set aside the approval of the undertaking in this case. Nor did the former approval of such undertaking for a stay, and the appeal to this court, and the filing of the transcript in this court, take away this power. The stay is only of the proceedings on the judgment or order appealed from, and the matters embraced therein: Code Civ. Proe., sec. 946. The action of the court below in vacating the approval of the undertaking did not affect in any way the matters embraced in the judgment or order appealed from. The judgment or order stands, though there was no undertaking filed. The appellant is allowed to give a new undertaking for a stay, with sufficient sureties, in the amount required by and conditioned according to law, in ten days from this date, to be approved by the chief justice, and in the meantime proceedings on the judgment in the court below are stayed. All other relief is denied. So ordered.